DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
Applicant presented a new title on 07/08/2022. The new title has been accepted. 

Response to Amendments and Arguments
Regarding a claim interpretation under 35 U.S.C. 112(f), applicant amended claims directed to a device by deleting generic placeholders and provided sufficient structure. Claims 1-5, 7, and 9-22 are no longer interpreted under §112(f). 

Regarding a rejection to claim 24 under 35 U.S.C. §101, applicant amended claim 24 by excluding transitory type medium. The rejection under §101 has been withdrawn. 

Regarding rejection to claims under 35 U.S.C. §102, applicant substantially amended independent claims 1, 23 and 24.
Regarding to the rejection to claim 1, applicant argued (Remarks, pages 12-14) that previously cited references fail to teach the newly added limitations in the amended claim 1. Applicant further argued (Remarks, pages 14-15) that independent claims 23 and 24 recite limitations analogous to that recited in claim 1. Applicant further argued dependent claims are allowable because of dependency.

After performing an extensive search based on the newly added limitations, the examiner discovered several relevant references. Applicant’s arguments have been considered but are moot because the arguments do not apply to the following rejection to the amended claims based on a newly discovered reference.  

Baughman (US PG Pub. 2017/0301037) discloses a system of monitoring interactions between meeting participants based on eye gaze / face direction as well as conversations between the meeting participants (Fig. 2). Baughman discloses a pair of person X and a person Y has a connection based at least on that a person X faces to person Y and person X speaks to person Y (See Fig. 5, [0003], [0014], [0022]).  

Another reference to Otsuka et al. (“A Realtime Multimodal System for Analyzing Group Meetings by Combining Face Pose Tracking and Speaker Diarization”, 2008) also discloses detecting “who is speaking to whom” by tracking face direction and speech between meeting participants (Abstract, Introduction and Fig. 1 and Fig. 8). Otsuka is cited in the attached PTO-892 form, but not relied upon in the following rejection. 
Claim Rejections - 35 USC § 102
Claims 1-5 and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Baughman et al. (US PG Pub. 2017/0301037, referred to as Baughman).

Regarding claims 1, 23 and 24, Baughman discloses an information processing system, a method, and a computer readable medium (Fig. 2 and Fig. 4, Abstract, [0003], [0014], [0022], a computer implemented system / method to monitor interactions between meeting participants and determine who is talking to whom), comprising:

detecting, from a voice signal, statements of a plurality of people ([0003], tracking who is speaking, [0022], tracking conversation through speech recognition technique; also see [0024-0026], [1002-0112], person A has a conversation with person B);
detecting, from an image signal, states of the plurality of people, wherein the image processing circuitry is further configured to detect a direction in which at least one of the plurality of people is looking as at least one of the states of the plurality of people ([0023], using cameras, [0103], [0130], determining person A’s face is toward to person B; Fig. 5, line 3, “Face orientation (X moves to face Y)”);
determining whether there is a conversation between a first person and a second person, based on a combination of (1) determining that a statement of the second person after the first person has made a statement, and (2) a direction in which the second person is looking at detected by the image processing circuitry (Fig. 5, [0032], [0070], [0078], [0082], determining one person interacts with another person based on (1) two persons X and Y are talking to each other, (2) person X is facing toward to person Y based on images from a camera; [0014], a turn-talking, [0087] people take turns to talk to each other meets the claimed “determining that a statement of the second person after the first person has made a statement” ). 

Regarding claim 2, Baughman further discloses the conversational state determined by the processing circuitry includes a conversational relationship between the first person and the second person (Fig. 5, person X is interacting with person Y based one they have conversation and they face to each other; [0068], [0082], [0084], Brian and Thomas form a pair because Brian is talking to Thomas)

Regarding claim 3, Baughman further discloses the conversational state determined by the processing circuitry includes at least one of content of statements of participants of the conversation, a number of times of the statements, or a duration of the statements ([0078], person X is talking to person Y for a period of time; Note, reference only need to teach ONE alternative recited using “at least one of”).

Regarding claim 4, Baughman further discloses the conversational state determined by the processing circuitry includes establishment of the conversation between the first person and the second person ([0029], [0031], identifying meeting participants. Each meeting participant introduces himself / herself. e.g., “I am John Smith”, “I am Jane Doe”).

Regarding claim 5, Baughman further discloses the processing circuitry is further configured to when determining that the second person is talking while looking at the first person (Fig. 5, “Face orientation (X moves to face Y)”; Directed speech (X speaks to Y); [0103-0108]).

Regarding claim 7, Baughman further discloses the image processing circuitry is  further configured to detect the direction in which second person is looking, from an orientation of a face or a direction of a line of sight of the second person ([0022], her gaze is fixed on one or more other people; [0032-0034]; [0068], Brian has eye gazes to Thomas; [0130], facial orientation; Fig. 5, face orientation, Person X face to person Y). 

	Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Baughman in view of Lee et al. (US PG Pub. 2002/0184017).

Regarding claim 9, Baughman discloses measuring speech volume to determine if a person is talking (Baughman, [0014]). Baughman does not explicitly disclose “determines that a statement is made, in a case where a state with a measured sound volume equal to or higher than a threshold value continues for a certain period of time or longer”.

Lee discloses determining starting / ending point of a speech segments by comparing sound energy (i.e., volume) to a threshold (Lee, Fig. 4, [0049-0055]). Lee further discloses determining a certain period of time (Lee, [0043-0046], frame counter TL and TU). 
Both Baughman and Lee are dealing with speech processing. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Baughman’s teaching with Lee’s teaching determining a speech starting / ending points based on energy measurement and duration. One having ordinary skill in the art would have been motivated to make such a modification to determine endpoint of speech more accurately (Lee, [0011]).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Baughman in view of Icho et al. (US PG Pub. 2010/0134626, applicant submitted IDS).

Regarding claim 11, Baughman discloses monitoring interactions between meeting participants based on speech and facial directions (Baughman, Fig. 5, [0003], [0014]).  Baughman does not disclose features defined by claim 11, which are related to displaying an illustration diagram (claimed “a planar map image”) to show interaction between two users. 

Icho discloses analyzing conversation activities between users and displaying a map showing relationship between users (Icho, Fig. 5, [0024], [0133-0134], also see Fig. 16 shows a conversation lines, also in Fig. 31). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Baughman’s teaching with Icho’s teaching to illustrate conversation relationship between users using a map. One having ordinary skill in the art would have been motivated to make such a modification to that it is easier to visually relationship between user interactions (Icho, [0007]).  

Regarding claims 12-15, the limitations in these claims are related to adjusting positions of user nodes. Icho further discloses arranging two user nodes to be closer when they have interactions such as meeting (Icho, [0191]). Icho further discloses arranging user nodes to be a center when this user has the highest attention (Icho, [0292], Fig. 31). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine Baughman’s teaching with Icho’s teaching to illustrate conversation relationship between users by arranging user nodes based on interactions between users. One having ordinary skill in the art would have been motivated to make such a modification to that it is easier to visually relationship between user interactions (Icho, [0007]).  

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Baughman in view of Icho and further in view of Aiba (US PG Pub. 2017/0041556, hereinafter referred to as Aiba).

Regarding claim 16, Baughman in view Icho does not disclose but Aiba discloses the participant display has a size according to a number of statements of a corresponding participant (Aiba, Fig. 1B, #20, Fig. 9, [0028], [0034], enlarged pictures based on user’s talking periods). 

Regarding claims 17-19, these claims recite limitations to annotating the disclosed map by appending a number of statement, a number of conversation or changing thickness of lines according to a number of conversation. Icho illustrates different graphic representation examples based on attention levels of users (Icho, Fig. 3, Fig. 7, Fig. 11-17, [0191], greater number of interactions, using shorter distance between users; using different lines [0013-0014], [0188], [0334]). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Baughman in view of Icho’s teaching with Aiba to annotate map illustration by appending a number of statement / conversation or changing thickness of line based on a number of conversation. One having ordinary skill in the art would have been motivated to make such a modification to easily visualize relationship between users (Icho, [0007]). 

Regarding claim 20, Baughman in view of Icho and Aiba further disclose a display unit that displays the planar map image generated by the image generation unit (Aiba, Fig. 1B, Icho, Fig. 34).

 Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Baughman in view of Icho and further in view of Carpenter et al. (US PG Pub. 2015/0189233).

Regarding claims 21-22, Baughman in view of Icho discloses remote computer system (Baughman, [01147]). Baughman in view of Icho does not explicitly disclose features defined by claims 21-22. 

Carpenter discloses a remote video system that has a server and client devices (Carpenter, Fig. 1, [0017]). Carpenter further discloses a server detecting meeting participants and displaying the people images on client devices (Carpenter, Fig. 2 and Fig. 3, [0040-0049]). 

 It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Baughman in view of Icho’s teaching with Carpenter’s teaching to hold the participants images on a server and transmitted these images to each client to inform meeting participants who these people are. One having ordinary skill in the art would have been motivated to make such a modification so that the meeting participants are informed regarding who the other participants are. 

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659